IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41336
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DANIEL CASTRO-URENIA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-311-1
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Daniel

Castro-Urenia has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

In response to counsel’s motion to withdraw, Castro-Urenia has

filed a pro se supplemental brief in which he argues that his

attorney was ineffective for erroneously advising him that his

plea agreement with the Government would limit his imprisonment

term to 53 months.   The record has not been adequately developed

for us to consider Castro-Urenia’s argument on direct appeal.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41336
                                 -2-

See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.

1987).   Our independent review of counsel’s brief and the record

discloses no nonfrivolous appellate issue.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.